                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRANDON D. HARRIS,

                               Plaintiff,
                                                                            ORDER
         v.
                                                                         17-cv-570-jdp
 JOSHUA MASON,

                               Defendant.


       At yesterday’s status conference, the parties indicated that, depending on witness

availability, they would be willing to move the trial date to April 17, and would consent to

magistrate jurisdiction for jury selection on April 15. Defense counsel has now confirmed for

the court that all witnesses will be available. I will adjust the schedule accordingly.

       Also before me is Harris’s petition for a writ of habeas corpus ad testificandum for

Deron Love. Dkt. 51. After reviewing the petition, I ordered Harris to file an affidavit that

demonstrated Love’s willingness to testify and complied with the court’s procedures for writs

of habeas corpus ad testificandum. Dkt. 59. Harris has now filed an affidavit from Love that

satisfies the court’s requirements. Dkt. 64. I will grant the petition and direct the clerk of court

to issue a writ for Love’s appearance at trial on April 17.
                                ORDER

IT IS ORDERED that:

  1. Trial is rescheduled for April 17, 2019, at 9:00 a.m. Jury selection will be
     conducted by Judge Crocker on April 15, 2017, at 9:00 a.m.

  2. Harris’s petition for a writ of habeas corpus ad testificandum, Dkt. 51, is
     GRANTED. The clerk of court is directed to issue a writ for Deron Love (DOC:
     437909) to appear at trial on April 17, 2019, at 9:00 a.m.

  Entered March 22, 2019.

                                BY THE COURT:

                                /s/
                                ________________________________________
                                JAMES D. PETERSON
                                District Judge




                                   2
